Citation Nr: 0906664	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  98-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for tinea 
versicolor.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
March 1974.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) (Board) in July 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Such action had 
been preceded by entry of a September 2006 decision by the 
United States Court of Appeal for Veterans Claims, vacating 
and remanding a Board decision of September 2002 in which a 
claim for increase for tinea versicolor was denied.  By its 
July 2007 remand, the Board was attempting to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008, as well as to afford the appellant a VA medical 
examination and to permit the AMC to readjudicate the claim 
for increase.  Following the AMC's completion of the 
foregoing actions, the case has since been returned to the 
Board for further review.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Notice is taken that, at the Board's direction, the appellant 
underwent a VA skin examination in September 2008.  At such 
examination, photos of the appellant's skin, including 
presumably of the skin of the back, which was the only 
reported area affected, but those photos were not associated 
with the examination report and thus not reviewed by the AMC 
or RO.  Remand to obtain the photos for review by the AMC and 
the Board is therefore in order.  

The Board parenthetically notes that substantive changes to 
the rating criteria for the skin and, specifically, scars, 
were made, effective from October 23, 2008.  See 73 Fed. Reg. 
54708 (2008).  However, such changes are not effective to 
claims filed prior to October 23, 2008, such as the claim 
currently before the Board on appeal.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the record 
the photographs of the appellant's skin 
taken during the course of a VA medical 
examination in September 2008.  

2.  After any additional development that 
may be indicated, readjudicate the 
appellant's claim for an increased 
(compensable) rating for tinea 
versicolor, with consideration of the 
photographs of the appellant's skin taken 
at the time of a September 2008 VA 
examination.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the appellant's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




